                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Virginia Downey             )              JUDGMENT IN CASE
           Mark Downey,
                                      )
             Plaintiff(s),            )               3:19-cv-00395-GCM
                                      )
                  vs.                 )
                                      )
    US Department of Justice, et al   )
                 ,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 15, 2019 Order.

                                               October 15, 2019
